Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Applicant’s request for reconsideration filed on February 26, 2021 was received.  Claims 1, 4, 6 have been amended. Claims 2-3, 5 and 7 are canceled. 
3.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 25, 2020.
Specification
4.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
5.	The abstract of the disclosure is objected to because the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  Applicants should delete “The present disclosure relates to “in the abstract. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Instant claim 1 recites-in-part “A liquid crystal composition, said liquid crystal composition comprising one or more compounds represented by formula IV-12 , IV-13, and at least one polymerizable compound:” However, the claim as written is indefinite and unclear. It is not clear if applicants intend the claim to require either formula IV-12 or IV-13 or both compounds. Appropriate correction is required. Further, it is not clear from any exemplary compounds in the instant disclosure. 
	In order to examine the present case, the claims will be read to require one or more compounds represented by formula IV-12 or IV-13. 
	Claims 4, 6, 8 and 9 depends from claim 1; therefore, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 102/103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Hirschmann et al. ( US 2017/0362506 A1).
	Regarding claim 1, Hirschmann et al. teach a liquid crystalline medium (composition; see abstract, claims and examples) comprising a polymerizable compound [0240-0241] and at least one compound of formula I: 
    PNG
    media_image1.png
    95
    402
    media_image1.png
    Greyscale
(more specifically formula I-16A: 
    PNG
    media_image2.png
    97
    382
    media_image2.png
    Greyscale
[0050] meeting the limitation of formula III as instantly claimed). The medium comprises a compound: 
    PNG
    media_image3.png
    59
    216
    media_image3.png
    Greyscale
[0099 & 0103-0104] meeting the limitation of a compound represented by formula I as instantly claimed. The medium comprises a compound represented by formula O-16: 
    PNG
    media_image4.png
    44
    255
    media_image4.png
    Greyscale
  wherein R1 and R2 represents a straight-chain alkyl group [0132 and 0135] meeting the limitation of a compound represented by formula II as instantly claimed. Further, the composition comprises one or more 
    PNG
    media_image5.png
    58
    259
    media_image5.png
    Greyscale
meeting the limitation of formula IV-12 or one or more compounds represented by formula T-2: 
    PNG
    media_image6.png
    72
    341
    media_image6.png
    Greyscale
[0115-0120] meeting the limitation of formula IV-13 as instantly claimed.
	Although liquid crystalline medium of Hirschmann et al. teach every compound recited by the instant claims, Hirschmann et al. specifically teach each compound is well-known and preferred compounds in the liquid crystal art. Therefore, one of ordinary skilled in art would be motivated to include each compound in a single liquid crystalline mixture based on teaching of Hirschmann et al. 
	Regarding claim 4, Hirschmann et al. teach the composition further comprises one or more compounds represented by formulas O-17: 
    PNG
    media_image7.png
    213
    335
    media_image7.png
    Greyscale
[0136-0137] meeting the limitation of formula V-1  wherein R7 and R8 represents an alkyl group as instantly claimed.
Regarding claim 6, Hirschmann et al. teach the composition further comprises one or more compounds represented by formula O-10: 
    PNG
    media_image8.png
    132
    339
    media_image8.png
    Greyscale
[0136-0137] meeting the limitation of formula V-1-1  wherein R7 and R8 represents an alkyl group as instantly claimed.
Regarding claims 8-9, Hirschmann et al. teach a liquid crystal display element ( display) comprising the liquid crystal composition ( medium) , wherein display element is an active or passive matrix addressing display element ( see claims, examples and [0193 & 0323]).
11.	Claims 1, 4, 6, 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (US 2016/0208170 A1).
Regarding claim 1, Hirschmann et al. teach a liquid crystal composition (medium; abstract, claims and examples) comprising a preferred compound represented by formula O-17-e [0101 to 0104]: 
    PNG
    media_image9.png
    65
    273
    media_image9.png
    Greyscale
 meeting  the limitation of a compound represented by formula I as instantly claimed; one or more compounds represented by a preferred formula O-16 [0089-0092] 
    PNG
    media_image10.png
    45
    250
    media_image10.png
    Greyscale
 meeting the limitation of one or more compounds represented by formula II as instantly claimed; one or more compounds represented by a preferred formulas  BS-1a [0120-0127]: 

    PNG
    media_image11.png
    63
    265
    media_image11.png
    Greyscale
meeting the limitation of formula III as instantly claimed; and at least one polymerizable compound [0209 & 0249-0250]. Furthermore, the composition comprises one or more compounds represented by formula L-4 [0139-0141]: 
    PNG
    media_image5.png
    58
    259
    media_image5.png
    Greyscale
meeting the limitation of formula IV-12 or one or more compounds represented by formula T-2: 
    PNG
    media_image6.png
    72
    341
    media_image6.png
    Greyscale
[0065-0073] meeting the limitation of formula IV-13 as instantly claimed.
	Although Hirschmann et al. may not show an explicitly example of all five compounds in the same compounds, Hirschmann et al. teach each of the instant claimed compounds of claim 1 would be preferred to include in a PS-VA or PSA type liquid crystal display element [0209]. It is further noted the compounds recited by the instant claims are commonly known to one of ordinary skilled in the art. Therefore, it would have been obvious to one of ordinary skilled in the art to modify the liquid crystal composition ( medium) to include all four compounds as instantly claimed in view of routine experimentation.  
Regarding claims 2-3, Hirschmann et al. teach a liquid crystal composition ( medium; abstract, claims and examples)  further comprising a compound represented by formula  IC-1I [0045]: 
    PNG
    media_image12.png
    83
    294
    media_image12.png
    Greyscale
 and/or compound represented by formula EY [00143-0147]: 
    PNG
    media_image13.png
    91
    346
    media_image13.png
    Greyscale
meeting the limitation of formulas IV, IV-1 and IV-6 , respectively,  as recited by the instant claims. 
Regarding claims 4-5, Hirschmann et al. teach a liquid crystal composition (medium; abstract, claims and examples) further comprising a compound represented by formula I [0001]: 
    PNG
    media_image14.png
    69
    261
    media_image14.png
    Greyscale
meeting the limitation of formulas V and V-1 as recited by the instant claims. 
Regarding claims 6-7, Hirschmann et al. teach a liquid crystal composition (medium; abstract, claims and examples) further comprising a compound represented by formula O-9a [0095-0099]: 
    PNG
    media_image15.png
    69
    317
    media_image15.png
    Greyscale
 limitation of formulas VI and VI-1 as recited by the instant claims. 
Regarding claims 8 -9, Hirschmann et al. teach a liquid crystal display element (display) comprising the liquid crystal composition wherein display element (display) is an active matrix addressing display element (display; [0166] and claim 28).

Response to Arguments
12.	Applicant’s arguments, see pages 5-6, filed 02/26/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The 35 USC 103 rejection as being unpatentable over Kuriyama (US 9,745,513 B2) in view of Reiffenrath et al. (US 2015/0299161 A1) has been withdrawn, because claims have been amended.
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. Applicants argue the liquid crystal composition of the amended claim 1 is not disclosed by the cited reference.
. 

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786.  The examiner can normally be reached on Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722